          Case 2:18-cv-04242-ESW Document 40 Filed 09/06/19 Page 1 of 4



 1 TRINETTE G. KENT (State Bar No. 025180)
     Kent Law Offices
 2 3219 East Camelback Rd #588
 3 Phoenix, AZ 85018
     Telephone: (480) 247-9644
 4   Facsimile: (480) 717-4781
     E-mail: tkent@kentlawp.com
 5
                                       UNITED STATES DISTRICT COURT
 6
                                            DISTRICT OF ARIZONA
 7
 8 Delivery Financial Services, LLC,                        Case No.: 2:18-cv-04242-ESW

 9                        Plaintiff,                        DEFENDANT LEMBERG LAW, LLC’S
              vs.                                           ANSWER AND AFFIRMATIVE
10                                                          DEFENSES
     Lemberg Law, LLC,
11
12                        Defendant.

13
14            Lemberg Law, LLC (“Lemberg”), by undersigned counsel, responds to the First Amended

15 Complaint filed by Plaintiff Delivery Financial Services, LLC (“Delivery” or “Plaintiff”) by denying
16 every allegation not specifically admitted herein and further responding as follows:
17
              NATURE OF THE ACTION
18
         1.         Lemberg denies that it made any “libelous statements over the Internet on November 15,
19
20 2018, and preceding and succeeding dates.” Lemberg admits that Delivery’s First Amended
21 Complaint asserts claims for libel and libel per se.
22            PARTIES
23       2.         Upon information and belief, Lemberg admits that Plaintiff is an Arizona limited liability
24
     company located in Phoenix, Arizona.
25
         3.         Admitted.
26
27
28
         Case 2:18-cv-04242-ESW Document 40 Filed 09/06/19 Page 2 of 4



 1            JURISDICTION AND VENUE
 2      4.        The allegations in Paragraph 4 contain legal conclusions to which no response is
 3
     required. To the extent a response is required, Lemberg denies the allegations set forth in paragraph
 4
     4 of the First Amended Complaint.
 5
 6      5.        The allegations in Paragraph 5 contain legal conclusions to which no response is

 7 required. To the extent a response is required, Lemberg denies the allegations set forth in paragraph
 8 5 of the First Amended Complaint.
 9            FACTS COMMON TO ALL CLAIMS
10
        6.        Upon information and belief, Lemberg admits that Plaintiff is a nationwide account
11
     receivables management company.
12
13      7.        Admitted.

14      8.        Lemberg denies the allegations set forth in paragraph 8 of the First Amended Complaint.

15      9.        Lemberg denies that it made any libelous statements and denies that it had a “fictitious”
16
     question and answer post on its website. Admitted that the quoted language appears on one of
17
     Lemberg’s websites.
18
        10.       Lemberg denies the allegations set forth in paragraph 10 of the First Amended
19
20 Complaint.
21      11.       Lemberg denies that it committed libel or libel per against Plaintiff. Admitted that the
22 quoted language appears on one of Lemberg’s websites.
23
        12.       Lemberg denies the allegations set forth in paragraph 12 of the First Amended
24
     Complaint.
25
        13.       Lemberg denies the allegations set forth in paragraph 13 of the First Amended
26
27 Complaint.
28


                                                        2
         Case 2:18-cv-04242-ESW Document 40 Filed 09/06/19 Page 3 of 4



 1      14.       Lemberg denies the allegations set forth in paragraph 14 of the First Amended
 2 Complaint.
 3
              COUNT I – LIBEL PER SE
 4
        15.       Lemberg denies the allegations set forth in paragraph 15 of the First Amended
 5
 6 Complaint.
 7      16.       Lemberg denies the allegations set forth in paragraph 16 of the First Amended

 8 Complaint.
 9      17.       Lemberg denies the allegations set forth in paragraph 17 of the First Amended
10
     Complaint.
11
              COUNT II – LIBEL
12
13      18.       Lemberg denies the allegations set forth in paragraph 18 of the First Amended

14 Complaint.
15      19.       Lemberg denies the allegations set forth in paragraph 19 of the First Amended
16
     Complaint.
17
                                          AFFIRMATIVE DEFENSES
18
                                                    First Defense
19
20                The First Amended Complaint fails to state a claim upon which relief can be granted

21                                                Second Defense
22                Plaintiff has not suffered any injury or damage.
23
                                                   Third Defense
24
                  Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of limitations.
25
                                                   Fourth Defense
26
27                Plaintiff lacks standing to pursue its claims.

28


                                                          3
         Case 2:18-cv-04242-ESW Document 40 Filed 09/06/19 Page 4 of 4



 1                                              Fifth Defense
 2                   All statements on the website are substantially true and/or opinion.
 3
                                               Sixth Defense
 4
            All statements on the website are protected by the First Amendment to the United States
 5
 6 Constitution.
 7              Lemberg reserves the right to add additional and/or amend affirmative defenses, as more

 8 information becomes known during the pendency of this case.
 9
10
     DATED: September 6, 2019                         TRINETTE G. KENT
11
12                                                    By: /s/ Trinette G. Kent
13                                                    Trinette G. Kent, Esq.
                                                      Kent Law Offices
14                                                    Attorney for Defendant, Lemberg Law, LLC
15
16
17
18
19                                      CERTIFICATE OF SERVICE

20         I hereby certify that on September 6, 2019, a true and correct copy of the foregoing Answer

21 and Affirmative Defenses was served electronically via Electronic Document Filing System (ECF)
22 and that the document is available on the ECF system.
23
                                                          /s/ Trinette G. Kent
24                                                            Trinette G. Kent
25
26
27
28


                                                      4
